Citation Nr: 1755294	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  17-42 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to June 29, 2009 for the award of service connection for posttraumatic stress disorder (PTSD) with depression and panic attacks, to include on the basis of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 









INTRODUCTION

The Veteran served on active duty in the United States Army from September 1990 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

In August 2017, the Veteran withdrew her request to appear at a hearing before a member of the Board.  38 C.F.R. § 20.704(e).

In September 2017, the Veteran revoked representation by the Disabled American Veterans.  See 38 C.F.R. § 14.631(f)(1).  She is currently unrepresented.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an April 2010 rating decision, service connection for PTSD with depression and panic attacks was granted effective June 29, 2009.  As the Veteran did not timely appeal the effective date of that award, and new and material evidence was not received within the one-year appeal period, the April 2010 rating decision became final.

2.  The Veteran's statements do not constitute a sufficiently pled CUE motion with the April 2010 rating decision.



CONCLUSION OF LAW

The criteria for an effective date earlier than June 29, 2009 for the award of service connection for PTSD with depression and panic attacks, to include on the basis of CUE, are not met.  38 U.S.C.A. §§ 5109A, 5110 (West 2014); 38 C.F.R. §§ 3.105(a), 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that she is entitled to an effective date that corresponds with the date of her separation from service, or February 1994, for PTSD with depression and panic attacks, to include on the basis of CUE.  See December 2015 VA Form 21-526b.  She states that an earlier effective date is warranted on the basis of CUE, due to the fact that she was prescribed treatment for herpes in February 1994, proving that she developed herpes following her sexual assault in 1993, and that she is also service-connected for herpes.  Thus, she claims that an earlier effective date is warranted since her herpes is secondary to her PTSD due to military sexual trauma.  See January 2017 Notice of Disagreement.  In the alternative, she also asserts CUE based on her left breast trauma claim filed in 1994.  She states that she had suspicious tissue removed from her left breast in 2008, and that the abnormal breast tissue is the result of her sexual assault in 1993.  Thus, since her PTSD is based on her military sexual trauma, she is entitled to an earlier effective date of 1994.  See August 2017 VA Form 9.  

By way of background, service connection for PTSD with depression and panic attacks was granted in an April 2010 rating decision with an initial 50 percent rating from June 29, 2009, the date of receipt of her claim.  The Veteran filed a timely Notice of Disagreement (NOD) in November 2010, but only as to the rating assigned, not the effective date of service connection.  In this regard, the Veteran's representative notes disagreement with the "50 percent evaluation" for PTSD in the November 2010 NOD.  There is no mention of dispute with the June 29, 2009, effective date, and no other wording that can be reasonably construed as contesting the effective date assigned.  See 38 C.F.R. § 20.201 (2009)(special wording is not required, but the Notice of Disagreement must be in terms which can reasonably be construed as disagreement with the determination and a desire for appellate review).  As the Veteran did not file a timely NOD with the effective date determination within one year of the April 2010 rating decision, nor was any new and material evidence received as to the effective date of the award within the applicable appeal period, the April 2010 rating decision became final as to the effective for the award of service connection, or June 29, 2009.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.156(b); 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

As the April 2010 rating decision is final, it is not subject to revision in the absence of CUE.  38 U.S.C.A. § 5109A; 7105; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).  In that regard, in Rudd, the United States Court of Appeals for Veterans Claims held that a claimant can attempt to overcome the finality of a decision in an attempt to gain an earlier effective date either by way of a request for revision of the decision based on CUE, or by a claim to reopen based upon new and material evidence.  Rudd, 20 Vet. App. 296.  However, in Leonard v. Nicholson, the United States Court of Appeals for the Federal Circuit noted that, when a claim is reopened, the Veteran "cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir. 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

Under 38 C.F.R. § 3.105(a), a prior final decision can be reversed or amended where evidence establishes "clear and unmistakable error."  For CUE to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)). 

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts and is not simply an alternative argument in favor of an earlier effective date.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 95 (1995).

In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the Veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a).  See Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).  To merely to aver that there was CUE in a rating decision is not sufficient to raise the issue.  See Fugo, 6 Vet. App. at 43-44.  If an appellant wishes to reasonably raise CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  Id. at 44.  This specific allegation must assert more than mere disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  By contrast, broad-brush allegations of failure to follow the regulations or failure to give due process, or any other general, non-specific claim of error cannot meet the specificity required to render a claim of CUE meritorious.  See Fugo, supra.  The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  See Damrel, 6 Vet. App. at 245; see also Russell, 3 Vet. App. at 314.  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

The Veteran's statements alleging "CUE" in no way reference an undebatable error in the final April 2010 rating decision.  See June 2015, December 2015, January 2017, August 2017 statements.   She has not made any sufficiently specific allegations of impropriety, misapplication of law or regulations, or factual inaccuracy in that decision.  Moreover, the evidence to which she currently refers was not part of the record at the time of the 2010 decision.  Instead, she simply has expressed disagreement with the RO's assignment of an effective date of June 29, 2009, and her belief that an earlier effective date is warranted.  Furthermore, to the extent she attributes her left breast disability to her sexual assault, the Board finds she has presented contradicting information, as service treatment records and prior statements reveal that she sustained injuries to her left breast in June 1992 due to an altercation with her ex-husband's girlfriend.  See June 1992 service treatment record and December 2009 statements.  Finally, to the extent the Veteran asserts misunderstanding of the law or receipt of inaccurate information from her former representative, such assertions cannot allow for an award of an earlier effective date.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (ignorance of the law was not a valid basis for a claimant to assert that he/she should be awarded a benefit because the claimant was unaware of the applicable law(s)); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (erroneous advice given by a government employee cannot be used to estop the government from denying benefits).  As such, the Board finds that she has not a sufficiently plead CUE, and absent a sufficiently plead CUE motion, an earlier effective date cannot be assigned in this case.



ORDER

Entitlement to an effective date prior to June 29, 2009, for the award of service connection for PTSD with depression and panic attacks, to include on the basis of CUE, is denied. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


